DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks pointing out the requirements of exceptions under 35 U.S.C. 102(b)(1) are sufficient to overcome the anticipation rejection in view of Lam set forth in the prior Office action.  Since the Lam reference named only a joint inventor and no others, it is properly excepted under 35 U.S.C. 102(b)(1)(A).  
Applicant's arguments filed 19 September 2022 with respect to the rejection grounds in view of Divisek et al have been fully considered but they are not persuasive. Applicant has argued that the electrolyzer of Divisek et al included porous nickel embedded within the openings in the nickel mesh, and thus the disclosure of Divisek et al fails to meet the claim limitation “the second metallic mesh is the only material that is in physical contact with the second PEM surface”.
In response, it is unclear that the catalytic nickel provided on the nickel mesh of Divisek et al is excluded from the scope of claim 1.  The Office notes that Applicant includes remarks about dependent claim 2 but not about dependent claim 3.  Claim 2 recites that the surface of the second mesh is free from catalytic materials thereon, while claim 3 recites that the second mesh may comprise a catalytic material thereon.  Thus, given the full scope of claim 1, as interpreted through the lens of the dependent claims, includes a second mesh that also includes a catalytic material thereon, wherein the catalyst coated second mesh is the only material in physical contact with the second PEM surface.  This matches the disclosure of Divisek et al, where the base mesh is coated with active nickel as a catalytic material.  
Applicant’s additional argument regarding newly presented claim 29, that Divisek et al cannot teach that the meshes cannot be held in place by an enclosure and are not adapted to be removed from and replaced in the electrolyzer, are not found persuasive.  Divisek et al teach the presence of the enclosure portions (24, 25) that act together with springs (9) to hold the meshes in place.  Further, the attachment of the lattice of support elements (22) of Divisek et al do not prevent the removal of the metallic meshes from the electrolyzer.  
However, in view of Applicant’s direct argument regarding claim 2, the added nickel material of Divisek et al is considered a catalytic material on the second metallic mesh, and thus, claim 2 is now found to be patentable over the disclosure of Divisek et al.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7-10, 12, and 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Divisek et al (US 4,445,994).
Divisek et al teach (see figs. 1a-1c, abstract, and col. 2, lines 26-53 and Example II (col. 5)) an electrolyzer reactor comprising a membrane electrode assembly comprising a ion exchange membrane (i.e. PEM) having a first surface and a second opposing surface, a freestanding first metallic mesh (anode 14) in physical contact with but not fixedly attached to, the first surface of the PEM and having electrocatalytic activity for water oxidation and hydrogen ion formation and a freestanding second metallic mesh (cathode 16) in physical contact with but not fixedly attached to, the second surface of the PEM.  The reactor further including first and second reaction volumes adjacent the first metallic mesh and the second metallic mesh, respectively, on opposing sides of the PEM.
With respect to the claim recitations relating to the second metallic mesh having electrocatalytic activity for reduction of one or more organic compounds, the Office notes that the claim does not require the presence of one or more organic compounds.  Further, Divisek et al teach (see col. 5, lines 2-5) the second metallic mesh being nickel or coated with nickel, which is a metal component having electrocatalytic activity for reduction of organic compounds (as supported by evidence in the specification as filed, see paragraph [0038]).  
Regarding claim 3, Divisek et al teach (see col. 2, lines 31-41 and col. 5, lines 2-8) that the anode may be formed of a nickel mesh then coated with active porous nickel which functions as a catalytic material thereon.  
Regarding claim 4, Divisek et al show (see fig. 1a) including first housing (25) and second housing (24) to define the first and second reaction volumes, respectively.
Regarding claims 7 and 8, as noted above, Divisek et al teach the second metallic mesh being made from nickel, with has the claimed catalyst activity (as supported by evidence in the specification as filed, see paragraph [0038]).
Regarding claim 9, Divisek et al teach (see col. 5, lines 2-5) using nickel for the first metallic mesh.
Regarding claim 10, Divisek et al teach (see col. 5, lines 2-8) both the first and second metallic meshes being made from nickel.
Regarding claim 12, Divisek et al teach (see col. 3, lines 44-52) applying a positive potential to the anode and a negative potential to the cathode, which implicitly requires a voltage source in electrical communication with the first and second metallic meshes.
Regarding claim 25, Divisek et al do not teach hot-pressing of the anode and cathode meshes into the membrane surface.  
Regarding claim 26, Divisek et al teach (see col. 4, lines 23-27) constructing the metallic meshes from metal wires of nickel.
Regarding claims 27 and 28, Divisek et al do not teach applying catalytic electrode materials onto the membrane surface.
Regarding claim 29, Divisek et al teach the electrolytic reaction comprising an enclosure portion (comprising first housing (25) and second housing (24) that work in combination with springs (“9” per col. 3, lines 57-61, although not actually numbered in the figures) to mechanically hold both meshes against the opposite PEM surfaces.  Further, since the metallic meshes were not welded in place, they metallic meshes were adapted to be removed from and replaced in the electrolytic reactor.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Divisek et al (US 4,445,994) as applied to claim 1 above, and further in view of Mayers et al (US 7,837,842).
Divisek et al teach the electrolyzer reactor being of a planar shape.
Mayers et al teach (see abstract, figs. 5, 6, 8, and col. 4, lines 36-44) making an electrolyzer reactor comprising anode and cathode metal meshes that are arranged in a concentric manner, wherein the anode and cathode meshes are pressed against the polymer membrane surface in a manner similar to that taught by Divisek et al. Mayers et al additionally teach (see col. 2, lines 29-54, esp. item (8)), that the concentric arrangement with a central bladder ensured even pressure and contact between the membrane and the electrodes.
Therefore, it would have been obvious to one of ordinary skill in the art to have utilized the concentric anode/PEM/cathode arrangement taught by Mayers et al in place of the planar electrolyzer arrangement taught by Divisek et al because Mayers et al teach that the concentric cell arrangements using a central bladder ensured even pressure and contact between the membrane and the (mesh) electrodes.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Divisek et al (US 4,445,994) as applied to claim 1 above, and further in view of Pintauro (US 5,225,581).
Divisek et al teach the first metallic mesh being nickel or steel, thus failing to teach the second metallic mesh comprising an alloy of copper and nickel.
Pintauro teaches (see abstract, col. 2, lines 4-20) that electrochemical reductions of unsaturated organic compounds, such as hydrogenation of oils, could be conducted using a cathode of Monel®, an alloy of nickel and copper.
Therefore, it would have been obvious to one of ordinary skill in the art to have adapted the electrolyzer reactor of Divisek et al to use alternative known electrode compositions, such as the cathode of Monel® taught by Pintauro to adapt the electrolyzer reactor of Divisek et al to perform the electrolytic hydrogenation reaction of Pintauro.  
Divisek et al teach using steel as the cathode, and it is considered to be within the ordinary level of skill to select a corrosion resistant stainless steel as the steel composition of Divisek et al.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Divisek et al (US 4,445,994) as applied to claim 1 above, and further in view of Yamada et al (US 5,980,703).
Divisek et al teach using an ion exchange membrane, but fail to teach the identity of the polymer of the membrane.
Yamada et al teach (see abstract, paragraph spanning cols. 5 and 6) ion exchange membranes for conducting electrolysis that comprised perfluorocarbon polymers having sulfonate cation exchange groups.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the conventional perfluorocarbon sulfonate polymer described by Yamada et al as the membrane in the electrolyzer of Divisek et al because Divisek et al fail to teach the identity of the membrane material and Yamada et al show a known and conventional membrane material.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794